Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                      Detailed Action

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


     Claim 21 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No.10,390,887. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,390,887. Although the claims at issue of the reasons set forth below.  

     Claim 21 of the  application recites accessing a first medical view,  which is recited in the first limitation of claim 1 of the patent. The application further  recites receiving  a first virtual representation of an implant component  for a first bone with a landmark. This limitation  is substantially the same as set forth  in the 2nd, 6th and 7th limitation of claim 1 of the patent.  The third limitation of the application recites a display for graphically representing the prosthetic device. This corresponds with  the third limitation of claim 1 of the patent. 
     The fourth limitation of the application recites updating  the graphical representation between the landmark of the prosthetic device and the landmark of the first bone.  This corresponds with the fourth limitation of claim 1 of the patent. 
     The last limitation of the application claims visualizing additional components of the prosthetic which is to be connected to the first piece in the medical image.  This corresponds with  the fifth limitation of claim 5 of the patent. 

     What is different regarding the application is that it is directed to joint arthroplasty planning and the patent is directed to  intraoperative planning.  Hence the patent and application are directed to surgical planning  and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the same steps or processes for different surgical implants. 


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

     Claim(s) 21, 22 and 29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park 2016/0270859.

     With respect to claim 21, Park teaches  a computing device for executing intraoperative joint arthroplasty planning see para. 103, para. 105, lines 8-13 and paragraphs 122 and 123.  The computing device  6 illustrated in figure 1A,  is programmed to perform the operations comprising:
  accessing a first medical image via monitor 9 and interface controls 11 for reviewing a first surgical site, see figures 1B and 1C1; 
receiving a replication of a first implant component   tibial implant 34” illustrated in figures 30(A-F). Park teaches that the implant 34” shares landmarks with the first bone which is the tibia, see figures 1C1 and 1C2 and para. 114; displaying graphic representations  see paragraphs  106 and 116;
 CPU 7 for updating graphic representations  between the tibia and the implant for the tibia from first images based on receiver inputs  see para. 110, lines 10-17 and para. 

     With respect to claim 22, Park teaches a graphic screen 9 for displaying a plurality of implant reference marks, see figures 1B,  1C1, 1C2 and 1D.  The purpose of the reference marks are to assist in the correlation between  the planned operation in references to the surgical site. 

     With respect to claim 29, Park teaches displaying the boundaries of the first and second bones (tibia and femur)  in addition to  the identification landmarks (labeled D or W) in figures 1B,  1C1, 1C2 and 1D.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 23,  28, 30-32 and 37-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park.

     With respect to claim 23, Park teaches receiving a second implant component, which is 34’, (implant for the femur). 

     Park teaches all of the subject matter upon which the claim depends except for  the specific language that first and second images are simultaneously displayed.
    However, figure 1B clearly provides the motivation for storing different types of images simultaneously. For example, sagittal and coronal and axial images are taken. 

     Since Park provides the motivation for displaying different first and second images, the examiner contends that it would have been obvious to one of ordinary skill in the art, to replace or add to the figures of 1B, the  illustrations of multiple first and second images of  the implant with the tibia as well as that for the implant with the femur for illustrating the alignment of the bone with the implant. 

     With respect to claim 28, Park teaches all of the subject matter upon which the claim depends except  a specific teaching of view of a contralateral joint and a modular prosthetic device viewed over the view of the joint.  While park does not mention contralateral joint viewing, the examiner contends that figures 1B, 1C1 and 1C2 show contralateral viewing of the joint with the view of the prosthetic 34.  Park teaches the 
Therefore,  the examiner contends that the claimed feature is taught by at least figures 1B 1C1 and 1C2.  However, assuming arguendo, it would have been obvious to one of ordinary skill in the art, before the effective filing of the present invention,  to apply a known technique of using multiple views or viewpoints, such as contralateral views in place of sagittal and coronal views for showing the prosthetic device over the bone structures.

     With respect to claim 30,  Park teaches software programs (see paragraphs 114 and 119) for  assisting in  joint reconstructive surgery, and a processor 7 for operating the software programs. 
  Park teaches accessing a first medical image via monitor 9 and interface controls 11 for reviewing a first surgical site, see figures 1B and 1C1; 
receiving a replication of a first implant component   tibial implant 34” illustrated in figures 30(A-F). Park teaches that the implant 34” shares landmarks with the first bone which is the tibia, see figures 1C1 and 1C2 and para. 114; displaying graphic representations  see paragraphs  106 and 116; CPU 7 for updating graphic representations  between the tibia and the implant for the tibia from first images based on receiver inputs  see para. 110, lines 10-17 and para. 116, 10-16;  and  user interface controls 11 for visualizing the additional components of the prosthetic device, namely the femur implant 34’ illustrated in figures 31A1 and 31A2, wherein the implant 34’ is 
    Park teaches all of the subject matter upon which the claim depends except for the specific reference to a computer readable memory device. 
However, paragraphs 114 and 119 teach software for running the computers which assists in the performance of the surgery. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, as a matter of common sense,  that software is stored on some memory device. The software is stored on some device which allows the processor 7 to run its instructions. It is a matter of common sense that Park utilizes a memory device for storing programs for assisting in the performance of surgery. 
 
     With respect to claim 31, Park teaches  a first implant component   tibial implant 34” illustrated in figures 30(A-F) and a second implant component (femur implant 34’) which is visualized with the first medical image, see figures 1B, 1C1 and 1C2. The motivation for the rejection is the same as that to claim 30. 

     With respect to claim 32, Park teaches adjustments between the first and second implants are constrained by physically coupling them on the physical bone structures, such as the tibia and the femur.  Park also teaches wherein the doctor or operator makes adjustments of the implants which are viewed on monitor 9, see paragraphs. 105 and 122-124.  The motivation for the rejection is the same as to claim 30.



     With respect to claim 38,  Park teaches software programs (see paragraphs 114 and 119) for  assisting in  joint reconstructive surgery, and a processor 7 for operating the software programs. 
  Park teaches accessing a first medical image via monitor 9 and interface controls 11 for reviewing a first surgical site, see figures 1B and 1C1; 
receiving a replication of a first implant component   tibial implant 34” illustrated in figures 30(A-F). Park teaches that the implant 34” shares landmarks with the first bone which is the tibia, see figures 1C1 and 1C2 and para. 114; displaying graphic representations  see paragraphs  106 and 116; CPU 7 for updating graphic representations  between the tibia and the implant for the tibia from first images based on receiver inputs  see para. 110, lines 10-17 and para. 116, 10-16;  and  user interface controls 11 for visualizing the additional components of the prosthetic device, namely the femur implant 34’ illustrated in figures 31A1 and 31A2, wherein the implant 34’ is attached to a second bone ( the femur), wherein the operator may view the implant devices overlaid on the first image medical image  in the position as desired.  


    Park teaches all of the subject matter upon which the claim depends except for the specific reference to a computer readable memory device. 
However, paragraphs 114 and 119 teach software for running the computers which assists in the performance of the surgery. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, as a matter of common sense,  that software is stored on some memory device. The software is stored on some device which allows the processor 7 to run its instructions. It is a matter of common sense that Park utilizes a memory device for storing programs for assisting in the performance of surgery. 
 
     With respect to claim 39, Park teaches all of the subject matter upon which the claim depends except  a specific teaching of view of a contralateral joint and a modular prosthetic device viewed over the view of the joint.  While park does not mention contralateral joint viewing, the examiner contends that figures 1B, 1C1 and 1C2 show contralateral viewing of the joint with the view of the prosthetic 34.  Park teaches the provision of multiple sagittal and coronal views which illustrate the overlay of the  first and second prosthetic device(s) over the first and second bones receiving surgery. 
Therefore,  the examiner contends that the claimed feature is taught by at least figures 1B 1C1 and 1C2.  However, assuming arguendo, it would have been obvious to one of 


             Claims Objected To As Containing Allowable Subject Matter

Claims 24-27, 34-36 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JEROME GRANT II/Primary Examiner, Art Unit 2664